Citation Nr: 9901296	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative residuals of a recurrent right inguinal hernia.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Don Hayden, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from July 1951 to March 1953.  

This matter has come before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which continued a previously 
assigned zero percent disability rating for post-operative 
residuals of a recurrent right inguinal hernia.  In March and 
September 1998, the Board remanded this case for additional 
development.  


CONTENTIONS OF APPELLANT ON APPEAL

In essence, it is contended by and on behalf of the veteran 
that the post-operative residuals of a recurrent right 
inguinal hernia warrant a compensable rating.  The veteran 
says that there is constant pain in the area of the previous 
surgery and that it hurts when he lifts or squats.  The 
representative asserts that the functional loss from pain 
should be considered and that the functional loss from pain 
is sufficient to warrant a compensable rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of post-operative residuals of a recurrent right 
inguinal hernia.  



FINDINGS OF FACT

1.  The evidence necessary for an equitable disposition of 
the veterans appeal has been obtained to the extent 
possible.  

2.  Additional clarifying evidence regarding the status of 
the veterans service-connected postoperative right inguinal 
hernia and any related nerve involvement can not be obtained 
due to the veterans failure to keep the VA informed of his 
whereabouts.  

3.  He veteran has a depressed, tender scar in the right 
inguinal region; the scar has not been found to be painful or 
to result in limitation of function.  

4. There is no recurrent hernia.  


CONCLUSION OF LAW

The criteria for an increased rating for post-operative 
residuals of a recurrent right inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7338 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a November 1958 VA hospitalization, it was recorded 
that the veteran had had a right inguinal herniorrharpy in 
1950.  He had no further difficulty until about three or four 
weeks prior to admission.  He had a reducible, right inguinal 
scrotal hernia.  During the hospitalization, he underwent a 
right inguinal herniorrhaphy.  A November 1976 VA examination 
found a well-healed right inguinal herniorrhaphy scar, which 
was not reported as being tender.  There was no recurrence of 
the hernia.  

During a March 1996 VA examination, it was recorded that the 
veteran apparently had mesh placed during surgery for a 
hernia in 1959.  He complained of pain in that area when 
lifting with a feeling of protrusion.  On examination, there 
was a depressed and tender scar in the right inguinal region, 
but no recurrent hernia.  The examiner said that the veteran 
complained that it hurt when he lifted or squatted.  He could 
bend forward fully and do a full squat when standing.  It was 
noted that the veteran was to be referred to the General 
Surgery clinic.

When the veteran was seen in March 1996 at the VA General 
Surgery clinic he complained of a 12 year history of right 
inguinal pain.  On examination no hernia was felt and it was 
noted that there was no recurrent hernia.  On entering the 
canal, there was pain.  The assessment was nerve pain.  It 
was noted that the veteran did not want further testing.  On 
the same record another clinical care provider noted that the 
veteran complained of pain referred to the right testicle for 
12 years and that he did not have a recurrent inguinal hernia 
and did not want a pain block.  

When this case was remanded in March 1998, the RO attempted 
to accomplish the development requested by the Board.  The RO 
wrote to the veteran requesting that he identify any relevant 
medical evidence so that the RO could obtain the evidence and 
advised him that, after the evidence was obtained, he would 
be scheduled for an examination.  The letter was initially 
sent to an address in Lauderdale Hills that does not appear 
to be the veterans and it was returned to the RO.  The 
letter was remailed to the veteran at his last known address 
in Miami.  That letter was returned, with a postal service 
notation that the veteran had moved and there was no new 
address.  An attempt obtain the veterans address from the 
representative was unsuccessful.  

When this case was remanded in September 1998, the RO again 
attempted to locate the veteran.  Telephone Information 
was called but there was no listing for the veteran.  It was 
ascertained that the VA Medical Center and the RO had the 
same address and telephone number for the veteran.  
Additionally, the Social Security Administration provided an 
address and telephone number for the veteran which were 
incorrect.   

Criteria and Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  38 U.S.C.A. § 1155 (West 1991).  They are 
primarily established by comparing objective examination 
findings with the criteria set forth in the Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  In effect, the veteran has 
asserted that recurrent right inguinal hernia residuals are 
sufficiently disabling to warrant a compensable rating, 
establishing a well-grounded claim for an increased rating. 

The Board remanded this case twice in an attempt to assist 
the veteran in developing his claim for an increased rating.  
The RO has obtained available medical records and attempted 
to have the veteran examined.  However, the veteran 
apparently has moved and can not be located.  He has not 
responded to a request from the RO to identify any relevant 
medical evidence and his current address and telephone 
number, if any, are unknown despite several attempts to 
obtain them from potential sources.  Therefore, to the extent 
possible, the RO has essentially complied with the Boards 
remands and has fulfilled its duty to assist the veteran in 
the development of the facts pertinent to his claim as 
mandated by 38 U.S.C.A. § 5107(a).  

An inguinal hernia that is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, or when inoperable, is rated 60 percent disabling.  
When there is a small, postoperative recurrent hernia, or an 
unoperated and irremediable hernia not well supported by 
truss, or not readily reducible, a 30 percent rating is 
warranted.  A postoperative recurrent hernia that is readily 
reducible and well supported by truss or belt is rated 10 
percent disabling.


When not operated but remediable or when small, reducible, or 
without true hernia protrusion, a hernia is 0 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Although the veteran complained of pain and a feeling of 
protrusion during the March 1996 VA examination, neither that 
examination nor a subsequent General Surgery clinic 
examination found a recurrent hernia.  In fact, it has been 
specifically noted that the veteran does not have a recurrent 
hernia.  Without a hernia, a compensable rating is not 
warranted.  Id. 

The March 1996 VA examination did find a depressed and tender 
scar in the right inguinal region.  Superficial scars that 
are tender and painful on objective demonstration warrant a 
maximum 10 percent schedular rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  It must be noted that the veterans 
scar was not described as both tender and painful as 
specifically required by the diagnostic code for a 10 percent 
rating.  Id.  Superficial scars are also rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, there is nothing in the 
examination reports indicating limitation of function due to 
the postoperative hernia scar.  During the March 1996 VA 
examination, it was noted that the veteran could bend forward 
fully and do a full squat when standing.  

Although the veteran was assessed as having nerve pain on 
entering the inguinal canal during examination at the VA 
General Surgery clinic in March 1996, there is insufficient 
evidence to rate any hernia-related neurological disability 
since, for example, any affected nerve has not even been 
identified.  That matter was to have been explored pursuant 
to the Boards March and September 1998 remand instructions, 
which were not capable of accomplishment due to the veterans 
failure to keep the VA apprised of his whereabouts.  
Accordingly, the veteran is responsible for VAs inability to 
examine him further and sufficiently identify any 
neurological impairment due to his postoperative hernia. 

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as they relate 
to pain are not applicable to a rating under Code 7804, since 
that code is not predicated on range of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

While the circumstances of this case are similar to those of 
a veteran who fails to report for an examination for an 
increased rating (see 38 C.F.R. § 3.655), the Board has 
decided the case on the evidence, the preponderance of which 
is against the claim.  


ORDER

An increased rating for a post-operative recurrent right 
inguinal hernia is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
